NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 12, 2021
                                 Decided April 23, 2021

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge


No. 20-2755

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 19-CR-30151-SMY

DEMTRIUS D. MOORE,                                Staci M. Yandle,
    Defendant-Appellant.                          Judge.



                                       ORDER

       Demtrius Moore pleaded guilty to making a false statement to a federal agent,
18 U.S.C. § 1001, and impersonating a federal officer, id. § 912. The district court
sentenced Moore to 36 months’ imprisonment and three years’ supervised release.
Moore appealed, but his appointed counsel asserts that the appeal is frivolous and
moves to withdraw. See Anders v. California, 386 U.S. 738 (1967). Since Moore did not
respond to counsel’s motion, see CIR. R. 51(b), and counsel’s brief addresses the issues
that an appeal of this kind would be expected to involve, we limit our review to those
issues. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
No. 20-2755                                                                         Page 2

        Having confirmed that Moore does not wish to withdraw his plea,
see United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012), counsel proceeds to address
the potential challenges Moore could make to the calculation of his sentence. He rightly
rejects any challenge as frivolous. The district court correctly calculated a sentencing
range of 33 to 41 months for count 1 (based on an offense level of 13 and criminal-
history category of VI) and 33 to 36 months for count 2 (based on the same offense level
and criminal-history category but capped at 36 months by the statutory maximum. See
18 U.S.C. § 912). When there are multiple offenses, the court bases its calculation of the
defendant’s guidelines range on the offense that has the highest offense level. The judge
correctly determined that to be the impersonation offense. She determined Moore’s base
offense level to be 14 because he impersonated a federal officer in order to obstruct
justice, see U.S.S.G. §§ 2J1.2, 2J1.4(c)(1), added two levels under the multiple-count
adjustment, see U.S.S.G. § 3D1.4(a), and then subtracted three levels for acceptance of
responsibility. See U.S.S.G. § 3E1.1.

       Counsel next considers whether the district court otherwise erred at sentencing.
But Moore’s 36-month sentence is within the guidelines range, so we would presume it
to be reasonable, United States v. Taylor, 907 F.3d 1046, 1051 (7th Cir. 2018), and like
counsel, we see no basis in the record that might rebut that presumption. The judge
appropriately weighed the 18 U.S.C. § 3553(a) factors, highlighting the nature and
circumstances of the offense (“this takes planning and sophistication [and] cannot be
attributed to the things you experienced in your life”), the need to provide just
punishment (“after you were contacted about these actions and called on it, and after
lying about it and then finally fessing up to it, you didn’t stop; you continued”), and a
lengthy criminal history (“very extensive” and “runs the gamut with some very serious
prior crimes”). She thoroughly addressed Moore’s mitigating arguments concerning
acceptance of responsibility and history of abuse, but reasonably concluded that his
past did not explain or justify his crimes. Furthermore, when the court invited defense
counsel to request further elaboration on the sentencing factors, defendant’s counsel
told the judge that no further explanation was needed, so any argument that she did not
adequately explain her sentence would be frivolous. See United States v. Garcia-Segura,
717 F.3d 566, 569 (7th Cir. 2013).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.